Citation Nr: 1761052	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO. 14-28 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1948 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2017. A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's right shoulder disability is not shown to be causally or etiologically related to an in-service injury. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of November 2011 and February 2013 letters. The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examination in January 2012. Based on the examination and the records, VA medical examiner was able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examination. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for a recognized chronic disease such as arthritis can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309(a). For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At the outset, the Board notes that the Veteran has a current diagnosis of right shoulder impingement with partial rotator cuff tear and labral tear and osteoarthritis. As such, the first element of service connection is met. The Board also concedes that the Veteran sustained an in-service injury to his right shoulder and right scapula. Specifically, the service treatment records show that in 1966 the Veteran was riding a motorcycle and he had to lay down the motorcycle to prevent an accident. While he was in the process of getting up off the ground, a Vietnamese truck hit him from the rear. The Veteran was treated in service for his right shoulder and right scapula injuries. Accordingly, the second element of service connection has been met. What remains for consideration is whether the Veteran's current shoulder-related disability is related to his in-service 1966 motorcycle accident. 

After a review of the record, the Board finds that the Veteran does not meet the standards for direct service connection, as the preponderance of the evidence supports a finding that no medical nexus between the Veteran's service and his current right shoulder disability has been established. 

The service treatment records show that in 1966 the Veteran sustained right shoulder and right scapular injury from a motorcycle accident. In 1967, the Veteran continued to experience residual effects from the accident as he displayed limited range of motion in his right arm. In 1968, despite reporting having painful or trick shoulder, the Veteran's condition appeared to have improved as he was found to have normal upper extremities, and no weakness or deformity, with full range of motion in his right shoulder. In 1969, at the separation examination, he again was found to have normal upper extremities, and no weakness or deformity with full range of motion in his right shoulder. Further, the Veteran affirmatively denied having painful or trick shoulder at the time of his separation from service. 

A review of post-service treatment records reveals no complaints, treatment, or diagnosis of shoulder-related disability until 2007, more than thirty-five years after service. In fact, in November 2004, the records note that the Veteran's shoulder motion was pain free and stable with pain-free forearm rotation. It was further noted that the Veteran's shoulder was neurovascularly intact with negative Tinel's test. In April 2007, the Veteran was diagnosed with right shoulder pain, and by November 2007 he underwent a right shoulder arthroscopy with sub-acromial decompression and debridement of partial rotator cuff tear and labral tear. The Veteran continued to have periodic pain in the shoulder region despite exhibiting full range of motion. 

In the January 2012 VA examination, the examiner opined that it is less likely than not that a medical nexus can be established to connect the in-service injury to the Veteran's current right shoulder condition as his current shoulder condition is more likely than not a result of aging and wear and tear of life. The examiner noted that the last retirement physical examination in April 1969 stated "fractured right shoulder 1966 in accident, no comp., and no seq." and the medical questionnaire for this examination was marked no painful or trick shoulder. As such, the examiner stated that he could not attribute any of the current symptoms to the in-service injury, given the normal retirement physical examination in 1969 and the many years following separation without complaint or treatment of any shoulder disorder, without resorting to mere speculation. 

The Board gives great probative weight to the January 2012 VA examiner's opinion as his opinion is consistent with and supported by the evidence of record. Despite the significant 1966 motorcycle accident in-service, the service treatment records show that the pain associated to the right shoulder and right scapula was resolved by the time the Veteran retired in 1969. Further, the post-service treatment records show a normal shoulder and normal upper extremities until 2007, more than thirty-five years after service. As such, the preponderance of the evidence is against a finding that the Veteran's right shoulder disorder is causally or etiologically related to the 1966 motorcycle accident, or otherwise related to his time in service. 

The Board acknowledges the Veteran's October 2017 testimony and statement but gives low probative value to his opinion that his current disability is etiologically related to his in-service injury, as he is not competent to make such a determination, which requires technical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). Further, the VA examiner considered the Veteran's contentions in the January 2012 examination report. Accordingly, the Board finds that the Veteran's right shoulder disability is not directly connected to his active duty as there is no medical nexus between active service and the current disability.

In conclusion, although the Veteran has established a current disability of right shoulder disability and an in-service injury, the preponderance of the evidence establishes that there is no nexus between his current disability and the in-service injury. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for a right shoulder disability is denied.


ORDER

Entitlement to service connection for a right shoulder disability is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


